DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on March 28, 2022 is acknowledged.  The traversal is on the ground that the limited search does not propose any undue burden.  This is not found persuasive because the different groups require different art to reject the various claims which requires a different search and a different prosecution for each group. Thus to examine all of the groups, 3 different searches and 3 different prosecutions would be required, which is a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gondhalekar et al, US 2006/0113038 A1.
	Gondhalekar et al teaches:
Regarding claim 1,  a ring, comprising: a body 300; a gas flow system disposed within the body, comprising; an arc shaped groove 308; a circumferential groove 310, wherein the circumferential groove has a smaller radius than a radius of the arc shaped groove (Figure 3 and Figure 4); one or more inner channels 312 that fluidly couple the circumferential groove 308 to the arc shaped groove 312; and a plurality of nozzle regions (region around inner end of 316), wherein the plurality of nozzle regions (region around inner end of 316) are disposed at an inner surface of the body 304, and are each fluidly coupled to the circumferential groove 310 by a respective nozzle channel (outer end of 316).
Regarding claim 2, the gas flow path system further comprises an outer channel (See Figure 4 not labeled), and a plugging element 330 is disposed in the outer channel.  
Regarding claim 9, comprising a nozzle (inner end of 316) within each of the plurality of nozzle regions.  Figure 4
Regarding claim 10, the nozzle (inner end of 316) comprise a aluminum oxide ceramic material. (Paragraph 0027)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gondhalekar et al, US 2006/0113038 A1, in view of Angelov et al, KR20160037120 A.
Gondhalekar et al was discussed above.
	Gondhalekar et al differs from the present invention in that Gondhalekar et al does not teach: (claim 3) a circumferential groove coating is disposed over at least a portion of the circumferential groove, and an arc shaped groove coating is disposed over at least a portion of the arc shaped groove; (claim 4) the circumferential groove coating and the arc shaped groove coating both comprise nickel; (claim 5) the body comprises aluminum (Al), the circumferential groove coating comprises anodized aluminum, and the arc shaped groove coating comprises anodized aluminum.  
	The Examiner takes Official Notice that the use of aluminum is well known in the art; that coating elements such as grooves through which caustic fluids flow to prevent corrosion is also well known in the art; and nickel and aluminum oxide is commonly used as such a coating.
	The motivation to make the body out of aluminum is to provide a material of construction. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
	The motivation for coating the grooves of Gondhalekar et al with nickel or aluminum oxide is to prevent corrosion.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the body out of aluminum and provide a protective coating.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gondhalekar et al, US 2006/0113038 A1, in view of Angelov et al, KR20160037120 A.
	Gondhalekar et al was discussed above.
	Gondhalekar et al differs from the present invention in that Gondhalekar et al does not teach: (claim 6)2Application No.: 16/664,620Docket No.: 44015649US a circumferential groove seal element, wherein the circumferential groove seal element is disposed over the circumferential groove to form a first enclosed region; and an arc shaped groove seal element, wherein the arc shaped groove seal element is disposed over the arc shaped groove to form a second enclosed region; (claim 7)  the circumferential groove seal element comprises circumferential seal tabs, and the arc shaped groove seal element comprises arc shaped seal tabs; and (claim 8) the circumferential groove seal element is welded to the body, and the arc shaped groove seal element is welded to the body.  
	Angelov et al teaches (claim 6)2Application No.: 16/664,620Docket No.: 44015649US a groove seal element 126, wherein the groove seal element 126 is disposed over the groove 120 to form an enclosed region; (claim 7)  the groove seal element 126 comprises seal tabs (Figure 2); and (claim 8) the groove seal element is welded to the body.  
	The motivation for adding groove sealing elements of Angelov et al to the circumferential and arc grooves of Gondhalekar et al is to provide an alternate method of sealing the grooves as taught by Angelov et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the groove sealing elements of Angelov et al to the grooves of Gondhalekar et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. The present invention could be rejected under 103 in view of Young et al and Kim et al, US 2004/0099378 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716